MEMORANDUM**
Anthony Steven Geotis appeals pro se the district court’s judgment denying his 28 U.S.C. § 2254 habeas petition, which challenged his 1992 jury-trial conviction for possession of marijuana for sale. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Geotis contends that he is entitled to an evidentiary hearing in order to adequately address the merits of his ineffective assistance of counsel claims.
The district court properly denied the request for an evidentiary hearing because Geotis failed to allege facts, if proved, that would entitle him to habeas relief on his ineffective assistance of counsel claims. See Tinsley v. Borg, 895 F.2d 520, 530 (9th Cir.1990).
To the extent Geotis argues he received ineffective assistance of trial counsel, his claims do not merit habeas relief because Geotis does not demonstrate that counsel’s representation fell below an objective standard of reasonableness. See Strickland v. Washington, 466 U.S. 668, 687-88, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.